Exhibit 10.30

 

 

 

 

 

 

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

between

VAALCO ENERGY, INC.

and

ERIC J. CHRIST

(EFFECTIVE AS OF SEPTEMBER 29, 2015)

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), effective as of September
29, 2015 (the “Effective Date”), is made and entered into by and between VAALCO
Energy, Inc., a Delaware corporation (hereafter “Company”) and Eric J. Christ
(hereafter “Executive”).  The Company and Executive may sometimes hereafter be
referred to singularly as a “Party” or collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Company desires to secure the employment services of Executive
subject to the terms and conditions hereafter set forth; and

WHEREAS, Executive is willing to enter into this Agreement upon the terms and
conditions hereafter set forth;

NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the mutual promises, covenants and obligations contained herein, the Parties
hereby agree as follows:

Article 1.
EMPLOYMENT AND DUTIES

1.1   Definitions.  In addition to the terms defined in the text hereof, terms
with initial capital letters as used herein have the meanings assigned to them,
for all purposes of this Agreement, in the Definitions Appendix hereto, unless
the context reasonably requires a broader, narrower or different meaning.  The
Definitions Appendix, as attached hereto, is part of this Agreement and
incorporated herein.

1.2   Employment; Effective Date.  Effective as of the Effective Date and
continuing for the Employment Period (as defined in Section 2.1), the
Executive’s employment by the Company shall be subject to the terms and
conditions of this Agreement.

1.3   Positions.  As of the Effective Date, the Executive will serve as Vice
President, General Counsel and Corporate Secretary of the Company.

1.4   Duties and Services.  The Executive agrees to serve in the position
referred to in Section 1.3 and to perform diligently and to the best of his
abilities the duties and services appertaining to such office, as well as such
additional duties and services appropriate to such office upon which the Parties
mutually may agree from time to time or that are assigned to him by the Chief
Executive Officer of the Company (“CEO”).  The Executive’s employment shall also
be subject to the policies maintained and established by the Company from time
to time, as the same may be amended or otherwise modified.

Executive shall at all times use his best efforts to in good faith comply with
United States and foreign laws applicable to Executive’s actions on behalf of
the Company and its Affiliates. 





1

 

--------------------------------------------------------------------------------

 

Executive understands and agrees that he may be required to travel extensively
at times for purposes of the Company’s business.

1.5   Other Interests.  The Executive agrees that, during the Employment Period,
he will devote his primary business time, energy and best efforts to the
business and affairs of the Company and its Affiliates, and not to engage,
directly or indirectly, in any other business or businesses, whether or not
similar to that of the Company or an Affiliate, except with the consent of the
Board of Directors of the Company (the “Board of Directors”) or the CEO.  The
foregoing notwithstanding, the Parties recognize and agree that the Executive
may engage in passive personal investments (such as real estate investments and
rental properties) and other civic and charitable activities (such as continued
service on non-profit and/or educational boards) that do not conflict with the
business and affairs of the Company or interfere with the Executive’s
performance of his duties hereunder without the necessity of obtaining the
consent of the Board of Directors or the CEO; provided, however, Executive
agrees that if the Compensation Committee of the Board of Directors (the
“Compensation Committee”) or the CEO determines that continued service with one
or more civic or charitable entities is inconsistent with the Executive’s duties
hereunder and gives written notice to the Executive, he will promptly resign
from such position(s).

1.6   Duty of Loyalty.  The Executive acknowledges and agrees that the Executive
owes a fiduciary duty of loyalty, fidelity, and allegiance to use his best
efforts to act at all times in the best interests of the Company and its
Affiliates.  In keeping with these duties, the Executive shall make full
disclosure to the Board of Directors or the CEO of all business opportunities
pertaining to the Company’s business, and he shall not appropriate for the
Executive’s own benefit any business opportunity concerning the subject matter
of such fiduciary relationship.

Article 2.
TERM AND TERMINATION OF EMPLOYMENT

2.1    Term of Employment.  Unless sooner terminated pursuant to other
provisions hereof, the Company agrees to continue to employ the Executive for
the period beginning on the Effective Date and ending on December 31, 2016 (the
“Initial Term of Employment”).  Beginning effective as of December 31, 2016 (the
“Initial Extension Date”), the term of employment hereunder shall be extended
automatically for an additional successive one-year period as of such date and
as of each annual anniversary of the Initial Extension Date that occurs while
this Agreement remains in effect so that the remaining term is one year;
provided, however, if, at any time prior to the date that is sixty (60) days
before the Initial Extension Date or any annual anniversary thereof, either
Party gives Notice of Termination to the other Party that no such automatic
extension shall occur, and then the Executive’s employment hereunder shall
terminate on the last day of the then-current calendar year period.

In addition, the Company and Executive shall each have the right to give Notice
of Termination at will, with or without cause, at any time, subject to the terms
and conditions of this Agreement regarding the rights and duties of the Parties
upon termination of employment.





2

 

--------------------------------------------------------------------------------

 

The Initial Term of Employment, and any extension of employment hereunder, shall
be referred to herein as a “Term of Employment.”  The entire period from the
Effective Date through the date of Executive’s termination of employment with
the Company, for whatever reason, shall be referred to herein as the “Employment
Period.”

2.2   Notice of Termination.  If the Company or the Executive desires to
terminate the Executive’s employment hereunder at any time as of, or prior to,
expiration of the Term of Employment, such Party shall do so by giving written
Notice of Termination to the other Party, provided that no such action shall
alter or amend any other provisions hereof or rights arising hereunder.  No
further renewals of the Term of Employment hereunder shall occur pursuant to
Section 2.1 after the giving of such Notice of Termination.

2.3   Resignations.  Notwithstanding any other provision of this Agreement, upon
the termination of the Executive’s employment hereunder for any reason, unless
otherwise requested by the Compensation Committee, Executive shall immediately
resign from all officer positions and all boards of directors of any Affiliates
of which he may be a member and, to the extent he is a member of the Board of
Directors, from the Board.  The Executive hereby agrees to execute any and all
documentation of such resignations upon request by the Company, but he shall be
treated for all purposes as having so resigned upon termination of his
employment, regardless of when or whether he executes any such documentation.

Article 3.
COMPENSATION AND BENEFITS

3.1   Base Salary.  During the Employment Period, the Executive shall receive a
minimum annual base salary of $265,000, which shall be prorated for any period
of less than 12 months (the “Base Salary”).  The Compensation Committee shall
review the Executive’s Base Salary on an annual basis and may, in its sole
discretion, adjust the Base Salary, and thereafter references in this Agreement
to “Base Salary” shall refer to annual Base Salary as adjusted.  The Base Salary
shall be paid in equal installments in accordance with the Company’s standard
policy regarding payment of compensation to executives, but no less frequently
than monthly.

3.2   Annual Bonuses.  For the 2015 calendar year and subsequent calendar years
during the Employment Period, the Executive shall be eligible to receive an
annual cash bonus (the “Annual Bonus”) under the Company’s annual incentive cash
bonus plan for executives or any successor incentive cash bonus plan (the “Bonus
Plan”), in an amount to be determined by the Compensation Committee, based on
performance goals established by the Compensation Committee, in its discretion,
pursuant to the terms of the Bonus Plan, and with a target percentage (the
“Incentive Target Percentage”) of 50% of the Executive’s annual base salary as
in effect at the beginning of the calendar year and may scale up or down based
on achievement of personal and corporate goals established by the Compensation
Committee.

For the 2015 calendar year and in the event that the Employment Period ends
before the end of the calendar year, Executive shall be entitled to a prorata
portion of the Annual Bonus for that year (based on the number of days in which
he was employed during the year divided by 365) as determined based on
satisfaction of the Incentive Target Percentage for that period on a





3

 

--------------------------------------------------------------------------------

 

 

 

prorata basis as determined by the Compensation Committee, unless Executive was
terminated for Cause or resigns without Good Reason in which event he shall not
be entitled to any Annual Bonus for that year.

3.3   Equity Awards after the Effective Date.  During the Employment Period on
and after the Effective Date, the Executive shall be eligible for stock options
or other incentive awards in accordance with normal competitive pay practices,
on a basis no less favorable than the process and approach used for the
Company’s other senior executives, as determined by the Compensation Committee
in its discretion.

3.4   Business and Entertainment Expenses.  Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executives generally, the Company shall reimburse the Executive for, or pay on
behalf of the Executive, the reasonable and appropriate expenses incurred by the
Executive for business related purposes, including dues and fees to industry and
professional organizations and costs of entertainment and business development.

3.5   Vacation.  During each full year of the Term of Employment, the Executive
shall be entitled to four (4) weeks of paid vacation in accordance with the
Company’s vacation policy, as in effect from time to time.

3.6   Employee and Executive Benefits Generally.  During the Employment Period,
the Executive shall be eligible for participation in all employee and executive
benefits, including without limitation, qualified and supplemental retirement,
savings and deferred compensation plans, medical and life insurance plans, and
other fringe benefits, as in effect from time to time for the Company’s most
senior executives; provided, however, that the Executive acknowledges and agrees
that he shall not be a participant in, and he hereby waives any right to
participate in, any severance plan (as the same may be amended from time to
time) that generally covers the employees of the Company or its Affiliates such
as to preclude duplicative severance benefits with those provided to Executive
under the terms of this Agreement.

3.7   Proration.  Any payments or benefits payable to Executive hereunder in
respect of any calendar year during which Executive is employed by the Company
for less than the entire year, unless otherwise provided in the applicable plan
or arrangement, shall be prorated in accordance with the number of days in such
calendar year during which he is so employed.

RIGHTS AND PAYMENTS UPON TERMINATION

.

4.1   Rights and Payments upon Termination.  Executive’s right to compensation
and benefits for periods after the date on which his employment terminates with
the Company and all Affiliates (the “Termination Date”) shall be determined in
accordance with this Article 4, as follows:



4

 

--------------------------------------------------------------------------------

 

(a)   Minimum Payments.  Executive shall be entitled to the following minimum
payments under this Section 4.1(a), in addition to any other payments or
benefits to which he is entitled to receive under the terms of this Agreement or
any employee benefit plan or program:

(i)   his accrued and unpaid Base Salary through the Termination Date;

(ii)   his accrued and unused vacation days through the Termination Date; and

(iii)   reimbursement of his reasonable business expenses that were incurred but
unpaid as of the Termination Date.

Such salary and accrued vacation days shall be paid to Executive within five (5)
Business Days following the Termination Date in a cash lump sum less applicable
withholdings.  Business expenses shall be reimbursed in accordance with the
Company’s normal policy and procedures.

(b)   Termination Benefits.  In the event that during the Term of Employment
Executive incurs a Severance Payment Event, the following severance benefits
shall be provided to Executive hereunder or, in the event of his death before
receiving all such benefits, to his Designated Beneficiary following his death:

(i)   Additional Payment.  The Company shall pay to Executive as additional
compensation (the “Additional Payment”), an amount equal to fifty percent (50%)
(in the event of a Regular Severance Payment Event), or one hundred percent
(100%) (in the event of a CIC Severance Payment Event), the aggregate sum of the
following compensation items:

(A)   Executive’s Base Salary as in effect as of the Termination Date; plus

(B)   an amount equal to the greater of (i) the average of Executive’s Annual
Bonus (or other cash incentive bonus) paid or payable to Executive by the
Company for the two calendar years immediately preceding the calendar year in
which the Termination Date occurs or (ii) Executive’s Annual Bonus for the full
calendar year in which the Termination Date occurs; provided, however, in the
event that the Termination Date occurs before the end of the calendar year,
Executive shall be entitled to a prorata portion of the greater of clause (i) or
(ii) above (based on the number of days in which he was employed during that
year divided by 365).

Regardless of whether attributable to a Regular Severance Payment Event or a CIC
Severance Payment Event, and subject to Section 4.1(b)(iii) in the event of an
Anticipatory Termination, the Company shall make the Additional Payment to
Executive over a one-year period in twenty-four, substantially equal bi-monthly
payments that begin within twenty (20) days following the Termination Date. 



5

 

--------------------------------------------------------------------------------

 

The payment of any Additional Payment shall be made in accordance with, and
subject to, the Release requirements of Section 4.3 and the Company's standard
payroll procedures.  The Company shall delay payments pursuant to Section 6.1 to
the extent required to comply with the requirements of Code Section 409A.  If
Executive is a “specified employee” within the meaning of Code Section 409A,
then payment of the Additional Payments otherwise payable during the first six
(6) months following the Termination Date shall be deferred for six (6) months
following the Termination Date (in accordance with Section 6.1) and such
aggregate amount shall be paid within ten (10) days following the expiration of
such 6-month period.  Thereafter, the installment payments shall be made to
Executive in accordance with the bi-monthly schedule set out above.  In the
event of Executive’s death prior to the payment of all installments of the (1)
Additional Payment as provided above, or (2) the Remaining Additional Payment
Amount as provided in Section 4.1(b)(iii), the remaining installment payments
shall be aggregated and paid in a single sum payment to the Executive’s
Designated Beneficiary within sixty (60) days from Executive’s date of death.

(ii)   Continued Group Health Plan Coverage.  The Company and its Affiliates
shall maintain continued group health plan coverage following the Termination
Date under any of the Company’s group health plans that covered Executive
immediately before the Termination Date which are subject to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, as codified in Code
Section 4980B and Part 6 of Subtitle B of Title I of ERISA (“COBRA”), for
Executive and his eligible spouse and other dependents (together, “Dependents”),
for a period of one (1) year following the Termination Date and at no cost to
Executive and his Dependents.

After the Termination Date, Executive, and his Dependents, if any, must first
elect and maintain any COBRA continuation coverage under such plan that they are
entitled to receive under the terms of such plan and COBRA.  However, Executive
and his Dependents shall not be required to make any premium payments for the
portion of any such COBRA coverage period that does not extend beyond the
maximum one-year period referenced above.  In all other respects, Executive and
his Dependents shall be treated the same as other COBRA qualified beneficiaries
under the terms of such plan and the requirements of COBRA during the period
while COBRA coverage remains in effect.

The continuation coverage described above shall be provided in a manner that is
intended to satisfy an exception to Code Section 409A, and therefore not be
treated as an arrangement providing for nonqualified deferred compensation that
is subject to taxation under Code Section 409A.

(iii)   Anticipatory Termination.  Notwithstanding any provision of this
Agreement to the contrary, in the event of an Anticipatory Termination (which
requires a Change in Control following a Separation from Service), the Company
shall compute the Additional Payment payable to Executive as the result of a CIC



6

 

--------------------------------------------------------------------------------

 

Severance Payment Event and offset from such amount the aggregate amount of the
installments of the Additional Payment, if any, that were already paid to
Executive through the Change in Control Date as the result of his Regular
Severance Payment Event.  The difference between the amount of Additional
Payment attributable to the Executive’s CIC Severance Payment Event and his
Regular Severance Payment Event, as offset by any installment payments already
made to Executive through the Change in Control Date, is defined herein as the
“Remaining Additional Payment Amount”.  The Remaining Additional Payment Amount
shall be paid to Executive in substantially equal, bi-monthly installment
payments over the remaining term of the one-year period that is specified in
Section 4.1(b)(i).  The Remaining Additional Payment Amount shall be paid to
Executive, as provided above, without the requirement that Executive enter into
a new Release Agreement if he already entered into a Release Agreement following
his Separation from Service.

4.2   Limitation on Other Severance Benefits.

(a)   Limitation on Other Severance Payments.  For purposes of clarity, in the
event that (i) Executive voluntarily resigns or otherwise voluntarily terminates
his own employment during the Term of Employment, except for (A) Good Reason or
(B) due to his death or Disability, or (ii) Executive’s employment is terminated
due to a No Severance Benefits Event, then, in either such event under clause
(i) or (ii), the Company shall have no obligation to provide the severance
benefits described in subsections (i) and (ii) of Section 4.1(b), except to
offer COBRA coverage (as required by COBRA) but not at the discounted rate as
described in Section 4.1(b)(ii).  Executive shall still be entitled to receive
the severance benefits provided under Section 4.1(a).

(b)   No Duplication of Severance Benefits.  Notwithstanding Section 4.1, if
Executive receives or is entitled to receive any severance benefit under any
change of control policy, or any agreement with, or plan or policy of, the
Company or any Affiliate, the amount payable under Section 4.1(b) to or on
behalf of Executive shall be offset by such other severance benefits received by
Executive, and Executive shall thus be entitled to receive the greater of such
other severance benefits or the benefits provided under this Agreement, and not
any duplicate benefits.  The severance payments provided under this Agreement
shall also supersede and replace any duplicative severance benefits under any
severance pay plan or program that the Company or any Affiliate maintains for
employees generally and that otherwise may cover Executive.

4.3   Release Agreement.  In order to receive the Termination Benefits,
Executive must first execute the Release on a form provided by the Company in
substantially the same form as attached hereto as Appendix B, together with any
changes thereto that the Company deems to be necessary or appropriate to comply
with applicable law or regulation.  Pursuant to the Release, thereby Executive
agrees to release and waive, in return for such severance benefits, any claims
that he may have against the Company including, without limitation, for unlawful
discrimination or retaliation (e.g., Title VII of the U.S. Civil Rights Act);
provided, however, the



7

 

--------------------------------------------------------------------------------

 

Release shall not release any claim by or on behalf of Executive for any payment
or benefit that is due and payable under the terms of this Agreement prior to
the receipt thereof.

The Company shall deliver the Release to Executive within ten (10) days after
the Employment Termination Date.  The Executive must return the executed Release
within the twenty-one (21) or forty-five (45) day period, as applicable,
following the date of his receipt of the Release.  If the conditions set forth
in the preceding sentence are not satisfied by Executive, the Termination
Benefits shall be forfeited hereunder.

If the Release delivery and non-revocation period spans two taxable years, the
Termination Benefits will always be paid in the second taxable year.  The
Company shall also execute the Release.  No Termination Benefits shall be
payable or provided by the Company unless and until the Release has been
executed by Executive, has not been revoked, and is no longer subject to
revocation by Executive. 

4.4   Notice of Termination.  Any termination of employment by the Company or
Executive shall be communicated by Notice of Termination to the other Party.

4.5   No Mitigation.  Executive shall not be required to mitigate the amount of
any payment or other benefits provided under this Agreement by seeking other
employment.

Article 4.
CONFIDENTIAL INFORMATION AND
RESTRICTIVE COVENANTS

5.1   Access to Confidential Information and Specialized Training.  In
connection with his employment and continuing on an ongoing basis during the
Employment Period, the Company and its Affiliates will give Executive access to
Confidential Information, which Executive did not have access to or knowledge of
before the execution of this Agreement.  Executive acknowledges and agrees that
all Confidential Information is confidential and a valuable, special and unique
asset of the Company that gives the Company an advantage over its actual and
potential, current and future competitors.  Executive further acknowledges and
agrees that Executive owes the Company a fiduciary duty to preserve and protect
all Confidential Information from unauthorized disclosure or unauthorized use,
that certain Confidential Information constitutes “trade secrets” under
applicable laws, and that unauthorized disclosure or unauthorized use of the
Confidential Information would irreparably injure the Company or any Affiliate.

The Company also agrees to provide Executive with Specialized Training, which
Executive does not have access to or knowledge of before the execution of this
Agreement and continuing on an ongoing basis during his employment.

5.2   Agreement Not to Use or Disclose Confidential Information.  Both during
the term of Executive’s employment and after his termination of employment for
any reason (including wrongful termination), Executive shall hold all
Confidential Information in strict confidence, and shall not use any
Confidential Information except for the benefit of the



8

 

--------------------------------------------------------------------------------

 

Company or its Affiliates, in accordance with the duties assigned to
Executive.  Executive shall not, at any time (either during or after the term of
Executive’s employment), disclose any Confidential Information to any Person
(except other Persons who have a need to know the information in connection with
the performance of services for the Company or an Affiliate), or copy,
reproduce, modify, decompile or reverse engineer any Confidential Information,
or remove any Confidential Information from the Company’s premises, without the
prior written consent of the Compensation Committee, or permit any other Person
to do so.  Executive shall take reasonable precautions to protect the physical
security of all documents and other material containing Confidential Information
(regardless of the medium on which the Confidential Information is
stored).  This agreement and covenant applies to all Confidential Information,
whether now known or later to become known to Executive.

The Executive shall hold in a fiduciary capacity for the benefit of the Company
all Confidential Information relating to the Company or any of its Affiliates,
and their respective businesses, that has been obtained by the Executive during
the Executive’s employment by the Company and which is not public knowledge
(other than by acts of the Executive or representatives of the Executive in
violation of this Agreement).

Following the termination of the Executive’s employment with the Company for any
reason, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such Confidential Information to any Person other than the Company
and those designated by it.

The Company has and will disclose to the Executive, or place the Executive in a
position to have access to or develop, trade secrets and Confidential
Information of the Company or its Affiliates; and/or has and will place the
Executive in a position to develop business goodwill on behalf of the Company or
its Affiliates; and/or has and will entrust the Executive with business
opportunities of the Company or its Affiliates.  As part of the consideration
for the compensation and benefits to be paid to the Executive hereunder; to
protect the trade secrets and Confidential Information of the Company and its
Affiliates that have been and will in the future be disclosed or entrusted to
the Executive, the business goodwill of the Company and its Affiliates that has
been and will in the future be developed in the Executive, or the business
opportunities that have been and will in the future be disclosed or entrusted to
the Executive; and as an additional incentive for the Company to enter into this
Agreement, the Company and the Executive agree to the noncompetition and the
nonsolicitation obligations set forth in this Agreement.

5.3   Duty to Return Company Documents and Property.  Upon the termination of
Executive’s employment with the Company and its Affiliates, for whatever reason,
Executive shall immediately return and deliver to the Company any and all
papers, books, records, documents, memoranda and manuals, e-mail, electronic or
magnetic recordings or data, including all copies thereof, belonging to the
Company or an Affiliate or relating to their businesses, in Executive’s
possession or under his control, and regardless of, whether prepared by
Executive or others.  If at any time after the Employment Period, Executive
determines that he has any Confidential Information in his possession or under
his control, Executive shall immediately return to the Company all such
Confidential Information, including all copies (including electronic versions)
and portions thereof.





9

 

--------------------------------------------------------------------------------

 

Within one (1) day after the end of the Employment Period for any reason, the
Executive shall return to Company all Confidential Information which is in his
possession, custody or control.

5.4   Further Disclosure.  Executive shall promptly disclose to the Company all
ideas, inventions, computer programs, and discoveries, whether or not patentable
or copyrightable, which he may conceive or make, alone or with others, during
the Employment Period, whether or not during working hours, and which directly
or indirectly:

(a)   relate to matters within the scope, field, duties or responsibility of
Executive’s employment with the Company; or

(b)   are based on any knowledge of the actual or anticipated business or
interest of the Company; or

(c)   are aided by the use of time, materials, facilities or information of the
Company.

Executive assigns to the Company, without further compensation, all rights,
titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world.  Executive recognizes that all ideas,
inventions, computer programs and discoveries of the type described above,
conceived or made by Executive alone or with others within six (6) months after
termination of employment (voluntary or otherwise), are likely to have been
conceived in significant part either while employed by the Company or as a
direct result of knowledge Executive had of Confidential
Information.  Accordingly, Executive agrees that such ideas, inventions or
discoveries shall be presumed to have been conceived during his employment with
the Company, unless and until the contrary is clearly established by Executive.

5.5   Inventions.  Any and all writings, computer software, inventions,
improvements, processes, procedures and/or techniques which Executive may make,
conceive, discover, or develop, either solely or jointly with any other Person,
at any time during the Employment Period, whether at the request or upon the
suggestion of the Company or otherwise, which relate to or are useful in
connection with any business now or hereafter carried on or contemplated by the
Company or an Affiliate, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of the
Company.  Executive shall take all actions necessary so that the Company can
prepare and present applications for copyright or Letters Patent therefor, and
can secure such copyright or Letters Patent wherever possible, as well as
reissue renewals, and extensions thereof, and can obtain the record title to
such copyright or patents.  Executive shall not be entitled to any additional or
special compensation or reimbursement regarding any such writings, computer
software, inventions, improvements, processes, procedures and
techniques.  Executive acknowledges that the Company from time to time may have
agreements with other Persons which impose obligations or restrictions on the
Company or an Affiliate regarding inventions made during the course of work
thereunder or regarding the confidential nature of such work.  Executive agrees
to be bound by all such obligations and restrictions and to take all reasonable
action which is necessary to discharge the obligations of the Company or an
Affiliate with respect thereto.



10

 

--------------------------------------------------------------------------------

 

5.6   Non-Solicitation Restriction.  To protect the Confidential Information,
and in the event of Executive’s termination of employment for any reason, it is
necessary to enter into the following restrictive covenants which are ancillary
to the enforceable promises between the Company and Executive in this
Agreement.  Executive hereby covenants and agrees that he will not, directly or
indirectly, either individually or as a principal, owner, partner, agent,
consultant, contractor, employee, or as a director or officer of any corporation
or other association, or in any other manner or capacity whatsoever, except on
behalf of the Company or an Affiliate, solicit business, or attempt to solicit
business, in products or services competitive with any products or services
provided by the Company or any Affiliate, from the Company’s or Affiliate’s
partners or clients (or any prospective partner or client) as of the Termination
Date, or any other Person with whom the Company or Affiliate did business, or
had a business relationship with, within the one (1) year period immediately
preceding the Termination Date.

5.7   Non-Competition Restriction.  The Executive shall not, directly or
indirectly for himself or for any other Person, in any geographic area or market
where (a) the Company or any Affiliate is conducting any business or actively
reviewing prospects or (b) the Company or an Affiliate has conducted any
business during the previous 12‑month period:

  engage in any business competitive with the oil and gas exploration and
production business activity conducted by the Company and its Affiliates (the
“Business”); or

 render advice or services to, or otherwise assist, any Person who is engaged,
directly or indirectly, in any business that is competitive with the Business.

For these purposes, if less than five percent (5%) of the revenues of any
business are derived from activities competitive with the Business, then the
first business shall not be considered to be competitive with the
Business.  These noncompetition obligations shall apply (a) during the period
that the Executive is employed by the Company and (b) for a period of one (1)
year after the Termination Date for whatever reason.

5.8   No-Recruitment Restriction.  Executive agrees that during the Employment
Period, and for a period of two (2) years from the end of the Employment Period
for whatever reason, Executive will not, directly or indirectly, or by acting in
concert with others, solicit or influence any employee of the Company or any
Affiliate, or any other service provider thereto, to terminate or reduce such
Person’s employment or other relationship with the Company or any Affiliate.

The Executive shall not, directly or indirectly, for the Executive or for any
other Person, in any geographic area or market where the Company or any of its
Affiliates is conducting any business or has during the previous twelve (12)
months conducted such business, induce any employee of the Company of any of its
Affiliates to terminate his or her employment with the Company or such
Affiliates, or hire or assist in the hiring of any such employee by any Person
not affiliated with the Company, unless such employee has terminated employment
with the Company and its Affiliates for at least thirty (30) days before such
initial solicitation.  These





11

 

--------------------------------------------------------------------------------

 

nonsolicitation obligations shall apply during the period that the Executive is
employed by the Company and during the two-year period commencing on the
Termination Date.  Notwithstanding the foregoing, the provisions of this
Section 5.8 shall not restrict the ability of the Company or its Affiliates to
take any action with respect to the employment or the termination of employment
of any of its employees, or for the Executive to participate in his capacity as
an officer of the Company.

5.9   Forfeiture of Severance Payment.  A “Forfeiture Event” for purposes of
this Agreement will occur if (a) Executive violates any of the covenants or
restrictions contained in Sections 5.1 through 5.8, or (b) the Company learns of
facts within one (1) year following Executive’s Termination Date that, if such
facts had been known by the Company as of the Termination Date, would have
resulted in the termination of Executive’s employment hereunder for Cause, as
determined by the Compensation Committee.  In the event of a Forfeiture Event,
within thirty (30) days of being notified by the Company in writing of the
Forfeiture Event, Executive shall pay to the Company the full the amount of the
Additional Payment received by Executive pursuant to Section 4.1(b), net of any
tax withholdings that were previously withheld from such payment.  Executive
specifically recognizes and affirms that this Section 5.9 is a material part of
this Agreement without which the Company would not have entered into this
Agreement.  Executive further covenants and agrees that should all or any part
or application of this Section 5.9 be held or found invalid or unenforceable for
any reason whatsoever by a court of competent jurisdiction or arbitrator in an
action between Executive and the Company, then Executive shall promptly pay to
the Company the amount of the Additional Payment, or such lesser amount as shall
be determined to be the maximum reasonable and enforceable amount by a court or
arbitrator, as applicable.

5.10   Tolling.  If Executive violates any of the restrictions contained in
Sections 5.1 through 5.8, the restrictive period will be suspended and will not
run in favor of Executive from the time of the commencement of any violation
until the time when Executive cures the violation to the Company’s reasonable
satisfaction.

5.11   Reformation.  It is expressly understood and agreed that the Company and
the Executive consider the restrictions contained in this Article 5 to be
reasonable and necessary to protect the Confidential Information and reasonable
business interests of the Company or its Affiliates.  Nevertheless, if any of
the aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the Parties intend for the restrictions therein set forth to be
modified by such court or arbitrator so as to be reasonable and enforceable and,
as so modified, to be fully enforced in the geographic area and for the time
period to the full extent permitted by law.

5.12   No Previous Restrictive Agreements.  Executive represents that, except
for any agreements that he signed with his prior employers and provided copies
of same to the CEO, or as otherwise disclosed in writing to the CEO, Executive
is not bound by the terms of any agreement with any previous employer or other
Person to (a) refrain from using or disclosing any trade secret or confidential
or proprietary information in the course of Executive’s employment by the
Company or (b) refrain from competing, directly or indirectly, with the business
of such previous employer or any other Person.  Executive further represents
that his performance of all



12

 

--------------------------------------------------------------------------------

 

the terms of this Agreement and his work duties for the Company does not, and
will not, breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company, and Executive will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or other Person.

5.13   Conflicts of Interest.  In keeping with his fiduciary duties to Company,
Executive hereby agrees that he shall not become involved in a conflict of
interest, or upon discovery thereof, allow such a conflict to continue at any
time during the Employment Period.  Moreover, Executive agrees that he shall
abide by the Company’s Code of Conduct, as it may be amended from time to time,
and immediately disclose to both CEO and the Board of Directors any known facts
which might involve a conflict of interest of which the CEO or the Board of
Directors was not aware.

5.14   Remedies.  Executive acknowledges that the restrictions contained in this
Article 5, in view of the nature of the Company’s business, are reasonable and
necessary to protect the Company’s legitimate business interests, and that any
violation of this Agreement would result in irreparable injury to the
Company.  In the event of a breach or a threatened breach by Executive of any
provision of Article 5, the Company shall be entitled to a temporary restraining
order and injunctive relief restraining Executive from the commission of any
breach, and to recover the Company’s attorneys’ fees, costs and expenses related
to the breach or threatened breach.  Nothing contained in this Agreement shall
be construed as prohibiting the Company from pursuing any other remedies
available to it for any such breach or threatened breach, including, without
limitation, the recovery of money damages, attorneys’ fees, and costs.  These
covenants and disclosures shall each be construed as independent of any other
provisions in this Agreement, and the existence of any claim or cause of action
by Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants and agreements.

The Executive acknowledges that money damages would not be sufficient remedy for
any breach of Article 5 by the Executive, and the Company shall also be entitled
to specific performance as an available remedy for any such breach or any
threatened breach.  The remedies provided in this Section 5.14 shall not be
deemed the exclusive remedies for a breach of Article 5, but shall be in
addition to all remedies available at law or in equity.

5.15   No Disparaging Comments.  Executive and the Company shall refrain from
any criticisms or disparaging comments about each other or in any way relating
to Executive’s employment or separation from employment; provided, however, that
nothing in this Agreement shall apply to or restrict in any way the
communication of information by the Company or any of its Affiliates or by the
Executive to any state or federal law enforcement agency.  The Company and
Executive will not be in breach of this covenant solely by reason of testimony
or disclosure that is required for compliance with applicable law or regulation
or by compulsion of law.  A violation or threatened violation of this
prohibition may be enjoined by a court of competent jurisdiction.  The rights
under this provision are in addition to any and all rights and remedies
otherwise afforded by law to the Parties.





13

 

--------------------------------------------------------------------------------

 

Executive acknowledges that in executing this Agreement, he has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under the Texas
Constitution or any other state constitution which may be deemed to apply)
rights to disclose, communicate, or publish disparaging information or comments
concerning or related to the Company or its Affiliate; provided, however,
nothing in this Agreement shall be deemed to prevent Executive from testifying
fully and truthfully in response to a subpoena from any court or from responding
to an investigative inquiry from any governmental agency.

5.16   Company Documents and Property.  All writings, records, and other
documents and things comprising, containing, describing, discussing, explaining,
or evidencing any Confidential Information, and all equipment, components,
parts, tools, and the like in Executive’s custody, possession or control that
have been obtained or prepared in the course of Executive’s employment with the
Company shall be the exclusive property of the Company, shall not be copied
and/or removed from the premises of the Company, except in pursuit of the
business of the Company, and shall be delivered to the Company, without
Executive retaining any copies or electronic versions, promptly upon
notification of the termination of Executive’s employment or at any other time
requested by the Company. The Company shall have the right to retain, access,
and inspect all property of any kind in the office or premises of the Company.

Article 5.
GENERAL PROVISIONS

6.1   Matters Relating to Section 409A of the Code.  Notwithstanding any
provision in this Agreement to the contrary, if the payment of any compensation
or benefit provided hereunder (including, without limitation, any Termination
Benefits) would be subject to additional taxes and interest under Section 409A
of the Code (“Section 409A”), then the following provisions shall apply:

(a)   Notwithstanding anything to the contrary in this Agreement, with respect
to any amounts payable to Executive under this Agreement in connection with a
termination of Executive’s employment that would be considered “non-qualified
deferred compensation” that is subject to, and not exempt under, Section 409A, a
termination of employment shall not be considered to have occurred under this
Agreement unless and until such termination constitutes Executive’s Separation
From Service.

(b)   Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, the Termination Benefits provided to
Executive pursuant to this Agreement shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals).  However, to the extent any such payments are treated as
“non-qualified deferred compensation” subject to Section 409A, and if Executive
is determined by the Company at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A, then to the extent delayed
payment of the Termination Benefits to which Executive is entitled under this
Agreement is required in order to avoid a prohibited payment under Section 409A,
such



14

 

--------------------------------------------------------------------------------

 

severance payment shall not be made to Executive before the earlier of (1) the
expiration of the six-month period measured from the date Executive’s Separation
from Service or (2) the date of Executive’s death.  Upon the earlier of such
dates, all payments deferred pursuant to this Section 6.1 shall be paid in a
lump sum to Executive (or to Executive’s Designated Beneficiary in the event of
his death).

(c)   The determination of whether Executive is a “specified employee” for
purposes of Section 409A at the time of his Separation from Service shall be
made by the Company in accordance with the requirements of Section 409A.

(d)   Notwithstanding anything to the contrary in this Agreement or in any
separate Company policy, with respect to any in-kind benefits and reimbursements
provided under this Agreement during any tax year of Executive shall not affect
in-kind benefits or reimbursements to be provided in any other tax year of
Executive and are not subject to liquidation or exchange for another
benefit.  Reimbursement requests must be timely submitted by Executive, and if
timely submitted, reimbursement payments shall be made to Executive as soon as
administratively practicable following such submission in accordance with the
Company’s policy regarding reimbursements, but in no event later than the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred.  This Section 6.1 shall only apply to in-kind benefits and
reimbursements that would result in taxable compensation income to Executive.

(e)   This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment under this Agreement becomes subject
to (1) the gross income inclusion under Section 409A or (2) the interest and
additional tax under Section 409A (collectively, “Section 409A Penalties”),
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of the Section 409A Penalties.  For purposes
of Section 409A, each payment that Executive may be eligible to receive under
this Agreement shall be treated as a separate and distinct payment and shall not
collectively be treated as a single payment.  If any provision of this Agreement
would cause Executive to incur the Section 409A Penalties, the Company may,
after consulting with Executive, reform such provision to comply with
Section 409A or to preclude imposition of the Section 409A Penalties, to the
full extent permitted under Section 409A.

6.2   Withholdings; Right of Offset.  The Company may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local, foreign, and other taxes as may be required pursuant to
any law or governmental regulation or ruling, (b) all other normal employee
deductions made with respect to Company’s employees generally, and (c) any
advances made to Executive and owed to Company.

6.3   Nonalienation.  The right to receive payments under this Agreement shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by Executive, his dependents or beneficiaries,
or to any other Person who is or may become entitled to receive such payments
hereunder.  The right to receive payments hereunder shall not be subject to or
liable for the debts, contracts, liabilities, engagements or torts of any



15

 

--------------------------------------------------------------------------------

 

Person who is or may become entitled to receive such payments, nor may the same
be subject to attachment or seizure by any creditor of such Person under any
circumstances, and any such attempted attachment or seizure shall be void and of
no force and effect.

6.4   Incompetent or Minor Payees.  Should the Compensation Committee determine,
in its discretion, that any Person to whom any payment is payable under this
Agreement has been determined to be legally incompetent or is a minor, any
payment due hereunder, notwithstanding any other provision of this Agreement to
the contrary, may be made in any one or more of the following ways:  (a)
directly to such Person; (b) to the legal guardian or other duly appointed
personal representative of the individual or the estate of such Person; or (c)
to such adult or adults as have, in the good faith knowledge of the Compensation
Committee, assumed custody and support of such Person; and any payment so made
shall constitute full and complete discharge of any liability under this
Agreement in respect to the amount paid.

6.5   Indemnification.  The Company agrees to indemnify the Executive with
respect to any acts or omissions he may commit during the period during which he
is an officer, director and/or employee of the Company or any Affiliate, and to
provide him with coverage under any directors’ and officers’ liability insurance
policies, in each case on terms not less favorable than those provided to any of
its other directors and officers as in effect from time to time.

6.6   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise), and this Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
previously defined and any successor by operation of law or otherwise, as well
as any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement.  Except as provided in the preceding
provisions of this Section 6.6, this Agreement, and the rights and obligations
of the Parties hereunder, are personal in nature and neither this Agreement, nor
any right, benefit, or obligation of either Party hereto, shall be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the written consent of the other Party.

6.7   Notice.  Each Notice or other communication required or permitted under
this Agreement shall be in writing and transmitted, delivered, or sent by
personal delivery, prepaid courier or messenger service (whether overnight or
same-day), or prepaid certified United States mail (with return receipt
requested), addressed (in any case) to the other Party at the address for that
Party set forth below or under that Party’s signature on this Agreement, or at
such other address as the recipient has designated by Notice to the other Party.





16

 

--------------------------------------------------------------------------------

 

To the Company:VAALCO Energy, Inc.

9800 Richmond Avenue, Suite 700

Houston, Texas  77042

Attention:  Legal Department

 

To Executive:Eric J. Christ



 

Each Notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail (return
receipt requested) shall be deemed given, received, and effective on the date
delivered to or refused by the intended recipient (with the return receipt, or
the equivalent record of the courier or messenger, being deemed conclusive
evidence of delivery or refusal), or (b) by telecopy or facsimile shall be
deemed given, received, and effective on the date of actual receipt (with the
confirmation of transmission being deemed conclusive evidence of receipt, except
where the intended recipient has promptly Notified the other Party that the
transmission is illegible). Nevertheless, if the date of delivery or
transmission is not a Business Day, or if the delivery or transmission is after
4:00 p.m. (local time at the recipient) on a Business Day, the Notice or other
communication shall be deemed given, received, and effective on the next
Business Day.

6.8   Mandatory Arbitration of Disputes.  Except as provided in subsection (h)
of this Section 6.8, any Dispute must be resolved by binding arbitration in
accordance with the following:

(a)   Either Party may begin arbitration by filing a demand for arbitration in
accordance with the Arbitration Rules and concurrently Notifying the other Party
of that demand.  If the Parties are unable to agree upon the choice of an
arbitrator within twenty (20) Business Days after the demand for arbitration was
filed (and do not agree to an extension of that 20-day period), either Party may
request the Houston, Texas, office of the American Arbitration Association
(“AAA”) to appoint the arbitrator in accordance with the Arbitration Rules.  The
arbitrator, as so appointed hereunder, is referred to herein as the
“Arbitrator”.

(b)   The arbitration shall be conducted in the Houston, Texas metropolitan
area, at a place and time agreed upon by the Parties with the Arbitrator, or if
the Parties cannot agree, as designated by the Arbitrator.  The Arbitrator may,
however, call and conduct hearings and meetings at such other places as the
Parties may mutually agree or as the Arbitrator may, on the motion of one Party,
determine to be necessary to obtain significant testimony or evidence.

(c)   The Arbitrator may authorize any and all forms of discovery upon a Party’s
showing of need that the requested discovery is likely to lead to material
evidence needed to resolve the Dispute and is not excessive in scope, timing, or
cost.



17

 

--------------------------------------------------------------------------------

 

(d)   The arbitration shall be subject to the Federal Arbitration Act and
conducted in accordance with the Arbitration Rules to the extent that they do
not conflict with this Section 6.8.  The Parties and the Arbitrator may,
however, agree to vary to provisions of this Section 6.8 or the matters
otherwise governed by the Arbitration Rules.

(e)   The arbitration hearing shall be held within sixty (60) days after the
appointment of the Arbitrator.  The Arbitrator’s final decision or award shall
be made within thirty (30) days after the hearing.  That final decision or award
by the Arbitrator shall be deemed issued at the place of arbitration.  The
Arbitrator’s final decision or award shall be based on this Agreement and
applicable law.

(f)   The Arbitrator’s final decision or award may include injunctive relief in
response to any actual or impending breach of this Agreement or any other actual
or impending action or omission by a Party in connection with this Agreement.

(g)   The Arbitrator’s final decision or award shall be final and binding upon
the Parties, and judgment upon that decision or award may be entered in any
court having jurisdiction.  The Parties shall have any appeal rights afforded to
them under the Federal Arbitration Act.

(h)   Nothing in this Section 6.8 shall limit the right of either Party to apply
to a court having jurisdiction to: (1) enforce the agreement to arbitrate in
accordance with this Section 6.8; (2) seek provisional or temporary injunctive
relief in response to an actual or impending breach of the Agreement or
otherwise so as to avoid an irreparable damage or maintain the status quo, until
a final arbitration decision or award is rendered or the Dispute is otherwise
resolved; or (3) challenge or vacate any final Arbitrator’s decision or award
that does not comply with this Section 6.8.  In addition, nothing in this
Section 6.8 prohibits the Parties from resolving any Dispute (in whole or in
part) by mutual agreement at any time, including, without limitation, through
the use of personal negotiations or mediation with a third party.

(i)   The Arbitrator may proceed to an award notwithstanding the failure of any
Party to participate in such proceedings.  The prevailing Party in the
arbitration proceeding may be entitled to an award of reasonable attorneys’ fees
incurred in connection with the arbitration in such amount, if any, as
determined by the Arbitrator in his discretion.  The costs of the arbitration
shall be borne equally by the Parties unless otherwise determined by the
Arbitrator in the award.

(j)   The Arbitrator shall be empowered to impose sanctions and to take such
other actions as it deems necessary to the same extent a judge could impose
sanctions or take such other actions pursuant to the Federal Rules of Civil
Procedure and applicable law.  Each Party agrees to keep all Disputes and
arbitration proceedings strictly confidential except for the disclosure of
information required by applicable law.

(k)   Executive acknowledges that by agreeing to this provision, he knowingly
and voluntarily waives any right he may have to a jury trial based on any claims
he has,



18

 

--------------------------------------------------------------------------------

 

had, or may have against the Company or an Affiliate, including any right to a
jury trial under any local, municipal, state or federal law.

6.9   Severability.  It is the desire of the Parties hereto that this Agreement
be enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction or
arbitrator (pursuant to Section 6.8), the Parties hereby agree and consent that
such provision shall be reformed to create a valid and enforceable provision to
the maximum extent permitted by law; provided, however, if such provision cannot
be reformed, it shall be deemed ineffective and deleted herefrom without
affecting any other provision of this Agreement.  This Agreement should be
construed by limiting and reducing it only to the minimum extent necessary to be
enforceable under then applicable law.

6.10   No Third Party Beneficiaries.  This Agreement shall be binding upon and
inure to the benefit of the Parties hereto, and to their respective successors
and permitted assigns hereunder, but otherwise this Agreement shall not be for
the benefit of any Persons who are third parties.

6.11   Waiver of Breach.  No waiver by either Party of a breach of any provision
of this Agreement by the other Party, or of compliance with any condition or
provision of this Agreement to be performed by the other Party, will operate or
be construed as a waiver of any subsequent breach by the other Party or any
similar or dissimilar provision or condition at the same or any subsequent
time.  The failure of either Party to take any action by reason of any breach
will not deprive such Party of the right to take action at any time while such
breach continues.

6.12   Survival of Certain Provisions.  Wherever appropriate to the intention of
the Parties, the respective rights and obligations of the Parties hereunder
shall survive any termination or expiration of this Agreement or following the
Executive’s Termination Date.

6.13   Entire Agreement; Amendment and Termination.  This Agreement contains the
entire agreement of the Parties with respect to the matters covered herein;
moreover, this Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the Parties concerning the subject
matter hereof.  This Agreement may be amended, waived or terminated only by a
written instrument that is identified as an amendment, waiver or termination
hereto and that is executed by or on behalf of each Party.

6.14   Interpretive Matters.  In the interpretation of the Agreement, except
where the context otherwise requires:

(a)   Headings.  The Agreement headings are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement.

(b)   The terms “including” and “include” do not denote or imply any limitation.

 



19

 

--------------------------------------------------------------------------------

 

(c)   The conjunction “or” has the inclusive meaning “and/or”.

(d)   The singular includes the plural, and vice versa, and each gender includes
each of the others.

(e)   The term “month” refers to a calendar month.

(f)   Reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof.

(g)   The words “herein”, “hereof”, “hereunder” and other compounds of the word
“here” shall refer to the entire Agreement and not to any particular provision;

(h)   All amounts referenced herein are in U.S. dollars.

6.15   Governing Law; Jurisdiction.  All matters or issues relating to the
interpretation, construction, validity, and enforcement of this Agreement shall
be governed by the laws of the State of Texas, without giving effect to any
choice-of-law principle that would cause the application of the laws of any
jurisdiction other than Texas.  Jurisdiction and venue of any action or
proceeding relating to this Agreement or any Dispute (to the extent arbitration
is not required under Section 6.8) shall be exclusively in the federal and state
courts of competent jurisdiction in the Houston, Texas metropolitan area.

6.16   Executive Acknowledgment.  Executive acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to discuss this Agreement
with his legal counsel prior to execution, and (d) no strict rules of
construction shall apply for or against the drafter or any other
Party.  Executive represents that he is free to enter into this Agreement
including, without limitation, that he is not subject to any covenant not to
compete or other restrictive covenant that would conflict with his employment
duties and covenants under this Agreement.

6.17   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same
instrument.  Each counterpart may consist of a copy hereof containing multiple
signature pages, each signed by one Party hereto, but together signed by both
Parties.

[Signature page follows.]

 

20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive has hereunto set his hand and Company has caused
this Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.

WITNESS:EXECUTIVE:

 

Signature:Signature: /s/ Eric J. Christ

Name:Name:Eric J. Christ

Date:Date:October 16, 2015

 

 

 

 

ATTEST:COMPANY:

VAALCO ENERGY, INC.

 

By: By: /s/ Steven P. Guidry

Name:Name:  Steven P. Guidry

Title:Title:  Chief Executive Officer

Date:  Date:  October 16, 2015

 

 

21

 

--------------------------------------------------------------------------------

 

APPENDIX A

Definitions Appendix

1.  “Affiliate” has the same meaning ascribed to such term in Rule 12b-2 under
the Securities Exchange Act of 1934, as amended from time to time.

2.  “Anticipatory Termination” means a Separation From Service of the Executive
within the time period that begins on the first day of the month that is three
(3) months immediately preceding the first day of the month containing the
Change in Control Date and ends on the Change in Control Date, but only if the
Executive’s Separation From Service was (a) due to a termination by the Company
without Cause or (b) a termination by the Executive for Good Reason.  For
purposes of clarification and not limitation, a Separation From Service for
Cause, or due to Executive’s death or Disability or his voluntary resignation
without Good Reason, is not an Anticipatory Termination.

3.  “Arbitration Rules” means the Rules for Employment Arbitrations of the
American Arbitration Association, as in effect at the time of arbitration of a
Dispute.

4.  “Board” means the then-current Board of Directors of the Company.

5.  “Business Day” means any Monday through Friday, excluding any such day on
which banks are authorized to be closed in Texas.

6.  “Cause” shall mean the termination by the Company of the Executive’s
employment with the Company by reason of (a) the conviction of the Executive by
a court of competent jurisdiction as to which no further appeal can be taken of
a crime involving moral turpitude or a felony; (b) the commission by the
Executive of a material act of fraud upon the Company or any Subsidiary, or any
customer or supplier thereof; (c) the misappropriation of any funds or property
of the Company or any Subsidiary, or any customer or supplier thereof, by the
Executive; (d) the willful and continued failure by the Executive to perform the
material duties assigned to him that is not cured to the reasonable satisfaction
of the Company within 30 days after written notice of such failure is provided
to Executive by the Board or the Compensation Committee (or by an officer of the
Company who has been designated by the Board or the Compensation Committee for
such purpose); (e) the engagement by the Executive in any direct and material
conflict of interest with the Company or any Subsidiary without compliance with
the Company’s or Subsidiary’s conflict of interest policy, if any, then in
effect; or (f) the engagement by the Executive, without the written approval of
the Board or the Compensation Committee, in any material activity which competes
with the business of the Company or any Subsidiary or which would result in a
material injury to the business, reputation or goodwill of the Company or any
Subsidiary.

7. “Change in Control” means the occurrence of any one or more of the following
events:

(a)   The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent



A-1

 

--------------------------------------------------------------------------------

 

(50%) or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company or any Subsidiary,
(ii) any acquisition by the Company or any Subsidiary or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (iii) any acquisition by any corporation pursuant to a
reorganization, merger, consolidation or similar business combination involving
the Company (a “Merger”), if, following such Merger, the conditions described in
Section 7.8(c) (below) are satisfied;

(b)   Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;

(c)   The consummation of a Merger involving the Company, unless immediately
following such Merger, (i) substantially all of the holders of the Outstanding
Company Voting Securities immediately prior to Merger beneficially own, directly
or indirectly, more than fifty percent (50%) of the common stock of the
corporation resulting from such Merger (or its parent corporation) in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger and (ii) at least a majority
of the members of the board of directors of the corporation resulting from such
Merger (or its parent corporation) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Merger;

(d)   The sale consummation, or other disposition of all or substantially all of
the assets of the Company, unless immediately following such sale or other
disposition, (i) substantially all of the holders of the Outstanding Company
Voting Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (ii) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or



A-2

 

--------------------------------------------------------------------------------

 

(e)   The approval by the stockholders of the Company or the Board of a plan for
the complete liquidation or dissolution of the Company.

Notwithstanding the foregoing provisions of this Change in Control definition,
to the extent that any payment (or acceleration of payment) under the Agreement
is considered to be deferred compensation that is subject to, and not exempt
under, Code Section 409A, then the term Change in Control hereunder shall be
construed to have the meaning as set forth in Code Section 409A with respect to
the payment (or acceleration of payment) of such deferred compensation, but only
to the extent inconsistent with the foregoing provisions of this definition as
determined by the Incumbent Board.

8.  “Change in Control Date” means the first date upon which a Change in Control
event occurs, provided that such date is during (a) the Employment Period or
(b) the three-month period following the Employment Period as specified in the
definition of “Anticipatory Termination” if applicable.

9.   “CIC Window Period” means (a) the time period beginning on the Change in
Control Date and ending on the last day of the twelve (12) consecutive month
period that begins immediately following the last day of the month containing
the Change in Control Date, or (b) following an Anticipatory Termination, the
occurrence of a Change in Control (which Change in Control must qualify as a
“change in control event” within the meaning of Section 409A) within the
three-month period that is specified in the definition of “Anticipatory
Termination”.

10.   “Code” means the Internal Revenue Code of 1986, as amended, or its
successor.  References herein to any Section of the Code shall include any
successor provisions of the Code.

11.   “Confidential Information” means any information or material known to, or
used by or for, the Company or an Affiliate (whether or not owned or developed
by the Company or an Affiliate and whether or not developed by Executive) that
is not generally known by other Persons in the Business.  For all purposes of
the Agreement, Confidential Information includes, but is not limited to, the
following: all trade secrets of the Company or an Affiliate; all non-public
information that the Company or an Affiliate has marked as confidential or has
otherwise described to Executive (either in writing or orally) as confidential;
all non-public information concerning the Company’s or Affiliate’s products,
services, prospective products or services, research, prospects, leases,
surveys, seismic data, drilling data, designs, prices, costs, marketing plans,
marketing techniques, studies, test data, leasehold and royalty owners,
investors, suppliers and contracts; all business records and plans; all
personnel files; all financial information of or concerning the Company or an
Affiliate; all information relating to the Company’s operating system software,
application software, software and system methodology, hardware platforms,
technical information, inventions, computer programs and listings, source codes,
object codes, copyrights and other intellectual property; all technical
specifications; any proprietary information belonging to the Company or an
Affiliate; all computer hardware or software manuals of the Company or an
Affiliate; all Company or Affiliate training or instruction manuals; all Company
or Affiliate electronic data; and all computer system passwords and user codes.



A-3

 

--------------------------------------------------------------------------------

 

12.   “Designated Beneficiary” means Executive’s surviving spouse, if any, as
determined for purposes of the Code.  If there is no such surviving spouse at
the time of Executive’s death, then the Designated Beneficiary shall be
Executive’s estate.

13.   “Disability” shall mean that Executive is entitled to receive long‑term
disability (“LTD”) income benefits under the LTD plan or policy maintained by
the Company or an Affiliate that covers Executive.  If, for any reason,
Executive is not covered under such LTD plan or policy, then “Disability” shall
mean a “permanent and total disability” as defined in Code Section 22(e)(3) and
Treasury regulations thereunder.  Evidence of such Disability shall be certified
by a physician acceptable to both the Company and Executive.  In the event that
the Parties are not able to agree on the choice of a physician, each shall
select one physician who, in turn, shall select a third physician to render such
certification.  All costs relating to the determination of whether Executive has
incurred a Disability shall be paid by the Company.  Executive agrees to submit
to any examinations that are reasonably required by the attending physician or
other healthcare service providers to determine whether he has a Disability.

14.   “Dispute” means any dispute, disagreement, controversy, claim, or cause of
action arising in connection with or relating to this Agreement or Executive’s
employment or termination of employment hereunder, or the validity,
interpretation, performance, breach, modification or termination of this
Agreement.

15.   “Good Reason” means, with respect to Executive, the occurrence of any one
or more of the following events which first occurs during the Employment Period,
except as a result of actions taken in connection with termination of
Executive’s employment for Cause or Disability, and without Executive’s specific
written consent:

(a)   The assignment to Executive of any duties that are materially inconsistent
with Executive’s executive position, which in this definition includes status,
reporting relationship to the CEO, office, title, scope of responsibility over
corporate level staff or operations functions, or responsibilities as an officer
of the Company, or any other material diminution in Executive’s position,
authority, duties, or responsibilities, other than (in any case or circumstance)
an isolated and inadvertent action not taken in bad faith that is remedied by
the Company within thirty (30) Business Days after Notice thereof to the Company
by Executive; or

(b)   The Company requires Executive to be based at any office or location that
is farther than forty (40) miles from Executive’s principal office location
located in the Houston, Texas metropolitan area, except for required business
travel; or

(c)   Any failure by the Company to obtain an assumption of this Agreement by
its successor in interest, or any action or inaction that constitutes a material
breach by the Company of this Agreement.

Notwithstanding the foregoing definition of “Good Reason”, Executive cannot
terminate his employment under the Agreement for Good Reason unless Executive
(1) first provides written Notice to the Compensation Committee of the event (or
events) that Executive believes constitutes a Good Reason event (above) within
sixty (60) days



A-4

 

--------------------------------------------------------------------------------

 

from the first occurrence date of such event, and (2) provides the Company with
at least thirty (30) Business Days to cure, correct or mitigate the Good Reason
event so that it either (A) does not constitute a Good Reason event hereunder or
(B) Executive specifically agrees, in writing, that after any such modification
or accommodation by the Company, such event does not constitute a Good Reason
event hereunder.

16.   “Notice of Termination” means a written Notice which (a) indicates the
specific termination provision in the Agreement that is being relied upon, (b)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (c) if the Termination Date is
other than the date of receipt of such Notice, specifies the termination date
(which date shall be not more than sixty (60) days after the giving of such
Notice).  Any termination of Executive by the Company for Cause, or by Executive
for Good Reason, shall be communicated by Notice of Termination to the other
Party.  The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of such Party, or preclude such Party
from asserting, such fact or circumstance in enforcing such Party’s rights.

17.   “No Severance Benefits Event” means termination of Executive’s employment
under the Agreement for Cause.

18.   “Notice” means a written communication complying with Section 6.7
(“Notify” has the correlative meaning).

19.   “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, or other entity, including any successor (by merger or
otherwise) of such entity.

20.   “Release” means a separation and release agreement, in such form as is
prepared and delivered by the Company to Executive.  The Release shall not
release any claim by or on behalf of Executive for any payment or other benefit
that is required under this Agreement prior to the receipt thereof, except as
may otherwise be agreed to by Executive.

21.   “Separation From Service” means Executive’s “separation from service” with
the Company and its Affiliates, as such term is defined under Code Section 409A.

22.   “Severance Payment Event” means either a (a) “CIC Severance Payment Event”
or (b) “Regular Severance Payment Event”, as such terms are defined below.

(a)   “CIC Severance Payment Event” means either:  the Executive’s Separation
From Service with the Company and all Affiliates that occurs within the CIC
Window Period, other than (1) voluntarily by the Executive unless such
resignation is for Good Reason, (2) due to Executive’s death or Disability, or
(3) involuntarily by the Company for Cause.  Any Separation From Service of the
Executive that does not occur within the CIC Window Period, or is otherwise not
described in this subsection (a), shall not be considered a CIC Severance
Payment Event.

(b)   “Regular Severance Payment Event” means a Separation From Service that is
not a CIC Severance Payment Event and such Separation From Service is due to:



A-5

 

--------------------------------------------------------------------------------

 

(1) involuntarily termination of Executive’s Employment by the Company, except
due to a No Severance Benefits Event, (2) termination of Executive’s Employment
due to his death or Disability, or (3)  termination of Executive’s Employment
for Good Reason.

For all purposes of this definition of “Severance Payment Event”, any transfer
of the Executive’s Employment from the Company to an Affiliate, from an
Affiliate to the Company, or from one Affiliate to another Affiliate, is not a
Separation From Service of the Executive (though any such transfer might,
depending on the circumstances, constitute or result in a Separation From
Service by the Executive for Good Reason).  Any termination by the Company of
the Executive for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other Party.

23.   “Specialized Training” includes the training the Company provides to
Executive that is unique to its business and enhances Executive’s ability to
perform his job duties effectively, which includes, without limitation,
orientation training, operation methods training, and computer and systems
training.

24.   “Subsidiary” means a corporation or other entity, whether incorporated or
unincorporated, of which at least a majority of the voting securities is owned,
directly or indirectly, by the Company.

25.   “Termination Benefits” means the benefits described in Section 4.1(b).

26.   “Termination Date” means the date on which Executive’s employment
terminates with the Company and all Affiliates.  Notwithstanding anything herein
to the contrary, the date on which a “separation from service” under Code
Section 409A is effective shall be the Termination Date with respect to any
payment or benefit to or on behalf of Executive that constitutes deferred
compensation that is subject to, and not exempt from or excepted under, Code
Section 409A.

 

A-6

 

--------------------------------------------------------------------------------

 

APPENDIX B

TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

RELEASE AGREEMENT

 

 

In consideration of the Termination Benefits as set forth in that certain
Executive Employment Agreement (the “Employment Agreement”) dated as of
_________, and as it may be amended thereafter, by and between VAALCO Energy,
Inc. (the “Company”) and Eric J. Christ (“Executive”), this Release Agreement
(the “Agreement”) is made and entered into by the Company and the Executive
(each a “Party” and together, the “Parties”).

By signing this Release Agreement, Executive and the Company hereby agree as
follows:

1.   Purpose.  The purpose of this Agreement is to provide for the orderly
termination of the employment relationship between the Parties, and to
voluntarily resolve any actual or potential disputes or claims that Executive
has, had or may ever have, as of the date of Executive’s execution of this
Agreement, against (a) the Company and all of its parents, predecessors,
successors, Affiliates (as defined in the Employment Agreement), divisions,
related companies and organizations, and its and their present and former
agents, employees, managers, officers, directors, attorneys, stockholders, plan
fiduciaries, assigns, agents, representatives, and all other Persons (as defined
in the Employment Agreement) acting by, through or in concert with any of them
and (b) all compensation and benefit plans and programs sponsored or maintained
by the Company and the administrators, trustees, insurers, and fiduciaries of
such plans and programs (hereinafter, all the persons and entities in clauses
(a) and (b) being individually and collectively referred to as the “Released
Parties”).  Neither the fact that this Agreement has been proposed or executed,
nor the terms of this Agreement, are intended to suggest, or should be construed
as suggesting, that the Released Parties have acted unlawfully or violated any
federal, state or local law or regulation, or any other duty, policy or contract
involving Executive.

2.   Termination of Employment.  Effective as of the close of business on
______________ (the “Termination Date”), Executive’s employment with the Company
and all of its Affiliates has voluntarily terminated.

3.   Termination Benefits.  In consideration for Executive’s execution of, and
required performance under, this Agreement, the Company shall provide Executive
with the Termination Benefits (as defined in the Employment Agreement, which
definition and other terms in the Employment Agreement are incorporated herein
by this reference).  Executive confirms and agrees that he would not otherwise
have received, or been entitled to receive, the Termination Benefits if he did
not enter into this Agreement. 

4.   Waiver of Additional Compensation or Benefits.  The Termination Benefits to
be paid to Executive constitutes the entire amount of compensation and
consideration due to Executive under the Employment Agreement and this
Agreement, and Executive acknowledges that he has



B-1

 

--------------------------------------------------------------------------------

 

no right to seek, and will not seek, any additional or different compensation or
consideration for executing or performing under the Employment Agreement or this
Agreement. 

5.   Non-Disparagement.  Executive hereby agrees not to disclose, communicate,
or publish any disparaging or negative information, writings, electronic
communications, comments, opinions, facts, or remarks, of any kind, about the
Company and/or any of the other Released Parties; provided, however, that this
paragraph shall have no application to any evidence or testimony required by any
court or other government entity, including but not limited to, the U.S. Equal
Employment Opportunity Commission (“EEOC”) or any similar federal, state or
local agency, under compulsion of law. Executive acknowledges that in executing
this Agreement, Executive has knowingly, voluntarily and intelligently waived
any free speech or First Amendment rights under the United States Constitution
or applicable state counterpart to disclose, publish or communicate any such
disparaging information about the Company and/or any of the other Released
Parties. 

6.   Executive Representations.  Executive expressly acknowledges and
represents, and intends for the Company to rely upon the following in entering
the Agreement:

(a)   Executive has not filed any complaints, claims or actions against the
Company or any of the other Released Parties with any court, agency, or
commission regarding the matters encompassed by this Agreement and, by executing
this Agreement, Executive hereby waives the right to recover monetary damages in
any proceeding that (1) Executive may bring before the EEOC or any state or
local human rights commission or (2) may be brought by the EEOC or any state or
local human rights commission by or on Executive’s behalf.

(b)   Executive understands that he is, by entering into this Agreement,
releasing the Released Parties, including the Company, from any and all claims
he has, had or may ever have against them under federal, state or local laws,
which have arisen on or before the execution date of this Agreement.

(c)   Executive understands that he is, by entering into this Agreement, waiving
all claims that he has, had or may ever have against the Released Parties under
the federal Age Discrimination in Employment Act of 1967, as amended, which have
arisen on or before the execution date of this Agreement.

(d)   Executive agrees that this Agreement shall be binding on him and his
heirs, administrators, representatives, executors, successors, and assigns, and
shall inure to the benefit of his heirs, administrators, representatives,
executors, successors and assigns.

(e)   Executive has reviewed all aspects of this Agreement, and has carefully
read and fully understands all of the provisions and effects of this Agreement.

(f)   Executive has been, and is hereby, advised in writing to consult with an
attorney of his own choice before signing this Agreement.

(g)   Executive is knowingly and voluntarily entering into this Agreement, and
has relied solely and completely upon his own judgment and, if applicable, the
advice of his own attorney in entering into this Agreement.





B-2

 

--------------------------------------------------------------------------------

 

(h)   Executive is not relying upon any representations, promises, predictions,
projections or statements made by or on behalf of the Company or any of the
other Released Parties, other than those that are specifically stated in this
Agreement.

(i)   Executive does not waive rights or claims that may arise after the date
this Agreement is signed below.

(j)   This Agreement shall be, in all cases, construed as a whole according to
its fair meaning, and not strictly for or against any of the Parties.

(k)   Executive will receive payment of consideration under this Agreement that
is beyond what Executive was entitled to receive before entering into this
Agreement.

7.   Release.  Executive, on behalf of himself and his heirs, executors,
administrators, successors and assigns, irrevocably and unconditionally
releases, waives and forever discharges the Released Parties from and against
any and all claims, demands, actions, causes of action, charges, complaints,
liabilities, obligations, promises, sums of money, agreements, representations,
controversies, disputes, damages, suits, right, sanctions, costs (including
attorneys’ fees), losses, debts and expenses of any nature whatsoever, whether
known or unknown, fixed or contingent, which Executive has, had or may ever have
against the Released Parties arising out of, concerning, or related to, his
employment or separation from employment with the Company and its Affiliates,
from the beginning of time and up to and including the date Executive executes
this Agreement below.  This Agreement includes, without limitation, (a) law or
equity claims; (b) contract (express or implied) or tort claims; (c) claims
arising under any federal, state or local laws of any jurisdiction that prohibit
age, sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation or any other form of discrimination, harassment,
hostile work environment or retaliation (including, without limitation, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act of 1990, the Americans with
Disabilities Act Amendments Act of 2008, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871,
42 U.S.C. Section 1981, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Worker
Adjustment and Retraining Notification Act, the Equal Pay Act of 1963, the Lilly
Ledbetter Fair Pay Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Genetic Information and Nondiscrimination Act of 2008,
the Texas Labor Code, Section 1558 of the Patient Protection and Affordable Care
Act of 2010, the Consolidated Omnibus Budget Reconciliation Act of 1985, and any
other federal, state or local laws of any jurisdiction); (d) claims under any
other federal, state, local, municipal or common law whistleblower protection,
discrimination, wrongful discharge, anti-harassment or anti-retaliation statute
or ordinance; (e) claims arising under ERISA; or (f) any other statutory or
common law claims related to Executive’s employment or separation from
employment with the Company and its Affiliates.  Executive further represents
that, as of the date of his execution of this Agreement, he has not been the
victim of any illegal or wrongful acts by any of the Released Parties,
including, without limitation, discrimination, retaliation, harassment or any
other wrongful act based on sex, age, race, religion, or any other legally
protected characteristic. 





B-3

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, this Agreement specifically does not release any
claim or cause of action by or on behalf of Executive (or his beneficiary) (i)
for any payment or other benefit that is required under the terms of either the
Employment Agreement or pursuant to any Plan (as defined in the Employment
Agreement) prior to the receipt thereof by or on behalf of Executive or (ii)
arising out of the Company’s obligation to indemnify the Executive in his
capacity as a director, officer or employee of the Company or any Affiliate
thereof, or as a former director, officer or employee of the Company or any
Affiliate as provided in the Company’s by-laws, any agreement to which the
Executive is a party or beneficiary, at law, or otherwise.

8.   Entire Agreement.  This Agreement sets forth the entire agreement between
the Parties and fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Parties pertaining to the subject
matter of this Agreement.

9.   Severability.  Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, the Agreement shall first be reformed to make the provision at
issue enforceable and effective to the full extent permitted by law.  If such
reformation is not possible, all remaining provisions of this Agreement shall
otherwise remain in full force and effect and shall be construed as if such
illegal, invalid or unenforceable provision has not been included herein.

10.   Twenty-One Calendar Days to Consider Offer of Termination
Benefits.  Executive shall have, and by signing this Agreement Executive
acknowledges and represents that he has been given, a period of twenty-one (21)
calendar days to consider whether to elect to sign this Agreement, and to
thereby waive and release the rights and claims addressed in this
Agreement.  Although Executive may sign this Agreement prior to the end of the
twenty-one (21) calendar day period, Executive may not sign this Agreement on or
before the Termination Date.  In addition, if Executive signs this Agreement
prior to the end of the twenty-one (21) calendar day period, Executive shall be
deemed, by doing so, to have certified and agreed that the decision to make such
election prior to the expiration of the twenty-one (21) calendar day period is
knowing and voluntary and was not induced by the Company through:  (a) fraud,
misrepresentation or a threat to withdraw or alter the offer prior to the end of
the twenty-one (21) calendar day period; or (b) an offer to provide different
terms or benefits in exchange for signing the Agreement prior to the expiration
of the twenty-one (21) calendar day period.  The procedure for Executive to
accept this Agreement is to return a fully executed, dated and witnessed
Agreement to the Chairman or Secretary of the Company’s Board of Directors prior
to the deadline.

11.   Seven Day Revocation Period.  Executive understands and acknowledges that
he may revoke this Agreement at any time within seven (7) calendar days after he
signs this Agreement.  To revoke this Agreement, Executive must deliver written
notification of such revocation to the attention of the Chairman or the
Secretary of the Company’s Board of Directors, within seven (7) calendar days
after the date that he signs this Agreement.  Executive further understands that
if he does not revoke this Agreement within seven (7) calendar days following
his execution of the Agreement (excluding the date of execution), the Agreement
will become effective, binding and enforceable on both Parties.





B-4

 

--------------------------------------------------------------------------------

 

12.   Agreement not to Sue.  Except as required by law that cannot be waived,
Executive agrees that he will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other Person
(as defined in the Executive Employment Agreement) to commence, maintain,
initiate or prosecute, any action, lawsuit, proceeding, charge, petition,
complaint or claim before any court, agency or tribunal against the Company or
any Affiliate arising from, concerned with, or otherwise relating to, in whole
or in part, Executive’s employment or separation from employment with the
Company, or any of the matters discharged and released in this
Agreement.  Notwithstanding the preceding sentence or any other provision of
this Agreement or the Employment Agreement, this release and the Employment
Agreement are not intended to interfere with Executive’s right to file a charge
with the EEOC or a state or local human rights commission in connection with any
claim that Executive believes he may have against the Company or its Affiliates,
or to cooperate or provide truthful testimony to the EEOC or a state or local
human rights commission with respect to any investigation.  However, by
executing this Agreement, Executive hereby waives the right to recover monetary
damages in any proceeding he may bring before the EEOC or any state or local
human rights commission or in any proceeding brought by the EEOC or any state or
local human rights commission (or any other agency) on Executive’s behalf.

13.   Confidentiality of Agreement.  Executive agrees to keep this Agreement and
its terms confidential.  Executive agrees and understands that he is prohibited
from disclosing any terms of this Agreement to anyone, except that he may
disclose the terms of this Agreement to his attorney, his spouse, his financial
advisor or as otherwise required by compulsion of law.  The Company acknowledges
and agrees that it is prohibited from disclosing any terms of this Agreement to
any third parties, except that the Company may disclose the terms of this
Agreement to its attorneys, accountants, and other Persons (as defined in the
Employment Agreement) with a need to know, or as otherwise required by
compulsion of law.

14.   Agreement to Return Company Property/Documents.  Executive acknowledges
that his employment with the Company and its Affiliates has terminated effective
as of the Termination Date.  Accordingly, Executive agrees that, in accordance
with the Company’s policy:  (i) Executive will not take with him, copy, alter,
destroy or delete any files, documents or other materials whether or not
embodying or recording any Confidential Information (as defined in the
Employment Agreement), including copies, without obtaining in advance the
written consent of an authorized Company representative; and (ii) Executive will
promptly return to the Company all Confidential Information, documents, files,
records and tapes (written or electronically stored) that are in Executive’s
possession or under his control, and Executive shall not use or disclose such
materials in any way or in any format, including written information in any
form, information stored by electronic means, and any and all copies of such
materials.  Executive further agrees that he will return to the Company
immediately all Company property, including, without limitation, any
Company-provided keys, equipment, computer and computer equipment, devices, any
other Company cellular phones, Company credit cards, business cards, data,
lists, information, correspondence, notes, memorandums, reports or other
writings prepared by the Company or Executive on behalf of the Company or an
Affiliate.

15.   Waiver.  A Party’s waiver of any breach or violation of any provision of
this Agreement shall not operate as, or be construed to be, a waiver of any
later breach of the same or other provision by such Party.





B-5

 

--------------------------------------------------------------------------------

 

16.   Miscellaneous.  The Parties understand and agree that if a violation of
any term of this Agreement is asserted, the Party who asserts such violation
shall have the right to seek specific performance of that term and/or any other
necessary and proper relief as permitted by law or equity, including but not
limited to, damages awarded by any court of competent jurisdiction, and the
prevailing Party shall be entitled to recover its reasonable costs and
attorneys’ fees.

Nothing in this Agreement will be construed to prevent Executive from
challenging the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act.  Executive further
understands and agrees that if he, or someone acting on his behalf, files, or
causes to be filed, any such claim, charge, complaint or action against the
Company, an Affiliate or any other Released Party, Executive hereby expressly
fully waives and relinquishes any right to recover any damages or other relief,
whatsoever, from the Company, its Affiliates and/or other Persons, including
costs and attorneys’ fees.

17.   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties, and their respective heirs, executors, beneficiaries,
personal representatives, successors and permitted assigns hereunder, but
otherwise this Agreement shall not be for the benefit of any third parties.

18.   Survival of Certain Provisions. Wherever appropriate to the intention of
the Parties, the respective rights and obligations of the Parties hereunder
shall survive any termination or expiration of this Agreement

19.   Choice of Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws.  Jurisdiction and venue of any action or
proceeding relating to this Agreement, or any dispute hereunder, shall be
exclusively in a federal or state court of competent jurisdiction in the
Houston, Texas, metropolitan area, and the Parties hereby waive any objection to
such jurisdiction or venue including, without limitation, to the effect that it
is inconvenient. 

20.   Counterparts.  The Parties agree that this Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall be deemed one and the same instrument.

 

 

[Signature page follows.]





B-6

 

--------------------------------------------------------------------------------

 

Please review this document carefully as it includes a release of claims.

IN WITNESS WHEREOF, Executive has executed and entered into this Agreement, and
the Company has caused this Agreement to be executed in its name and on its
behalf by its duly authorized officer, to be effective as of the date this
Agreement is executed by Executive as set forth beneath his signature below.

 

This document was presented to Executive on _____________, 20___.

 

COMPANY:

 

 

By:

 

Name:

 

Title:

 

Dated this ____ day of _________ 20

 

 

 

 

EXECUTIVE:WITNESS:

 

 

By:Witness signature

 

Name: Name:

 

Dated this ___ day of ___________ 20Dated this ___ day of ___________ 20

 

 

 

Address for Executive:









B-7

 

--------------------------------------------------------------------------------